DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 is/are directed to Collecting Data from User; specifically, the independent claims recite the following elements: 
receiving a plurality of candidates each having a corresponding profile (Certain methods of organizing human activity and Mental processes); 
for each candidate of the plurality of candidates a corresponding confidence score for a combination of the candidate, a particular viewer, and a particular attribute based on a scoring model, the corresponding confidence score being configured to indicate a likelihood that the particular viewer will select the corresponding candidate as a preference with respect to the 
selecting a subset of the plurality of candidates based on the corresponding confidence scores of the candidates in the subset, the subset comprising two or more candidates from the plurality of candidates (Certain methods of organizing human activity and Mental processes); 
causing the subset of candidates to be displayed for the viewer to select one of the selected subset of candidates as the preference with respect to the particular attribute (Certain methods of organizing human activity and Mental processes); 
receiving a selection by the viewer of one of the displayed subset of candidates (Certain methods of organizing human activity and Mental processes); 
generating, by the computer system, a validation score for the particular attribute with respect to the candidate selected by the viewer based on the selection by the viewer of the candidate, the validation score indicating a degree of relevance of the particular attribute to the candidate selected by the viewer (Mathematical concepts, Certain methods of organizing human activity, and Mental processes); 
storing the validation score for the particular attribute in association with the corresponding profile of the candidate selected by the viewer (Certain methods of organizing human activity and Mental processes); and 
performing a function of the service using the validation score (Certain methods of organizing human activity and Mental processes).  

The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Certain methods of organizing human activity (managing Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Response to Arguments
Applicant's arguments filed on 11/24/2021, with respect to Claims 1-20, have been considered but are not persuasive.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, as stated in the rejection above, Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Furthermore, under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-10 are directed toward a process (method). Claims 11-17 are directed toward an apparatus (system). Claims 18-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 18 are directed specifically to the abstract idea of candidate selection.  
Regarding independent claims 1, 11 and 18, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, computer system and computer program product comprising: 
receiving, by a computer system having a memory and at least one hardware processor, a plurality of candidates each having a corresponding profile stored in a database of an online service; 
for each candidate of the plurality of candidates, generating, by the computer system, a corresponding confidence score for a combination of the candidate, a particular viewer, and a particular attribute based on a scoring model, the corresponding confidence score being configured to indicate a likelihood that the particular viewer will select the corresponding candidate as a preference with respect to the particular attribute; 
selecting, by the computer system, a subset of the plurality of candidates based on the corresponding confidence scores of the candidates in the subset, the subset comprising two or more candidates from the plurality of candidates; 
causing, by the computer system, the subset of candidates to be displayed on a computing device of (to) the viewer along with a prompting for the viewer to select one of the selected subset of candidates as the preference with respect to the particular attribute; 
receiving, by the computer system, a selection by the viewer of one of the displayed subset of candidates; 
generating, by the computer system, a validation score for the particular attribute with respect to the candidate selected by the viewer based on the selection by the viewer of the candidate, the validation score indicating a degree of relevance of the particular attribute to the candidate selected by the viewer; 
storing, by the computer system, the validation score for the particular attribute in association with the corresponding profile of the candidate selected by the viewer; and 
performing, by the computer system, a function of the online service using the validation score.
As the underlined claim limitations above demonstrate, independent claims 1, 11 and 18 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-10, 12-17, and 19-20 provide further details to the abstract idea of claims 1, 11 and 18 regarding the received data; therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 11 and 18. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system having a memory and at least one hardware processor”, a “non-transitory machine-readable medium” embodying a set of instructions, a “database” of an online service, and a “computing device”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-10, 12-17, and 19-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system having a memory and at least one hardware processor”, a “non-transitory machine-readable medium” embodying a set of instructions, a “database” of an online service, and a “computing device”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-10, 12-17, and 19-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 11 and 18 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 11 and 18, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

December 2, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629